Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12-15, 20, 25-27, 30, 45, 50, 65, 66, and 69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “a plurality of molded pore inducers each comprising substantially the same 3D geometrical shape”. Per ¶ 17 of the specification, “substantially” means at least about 50%. Written support is not found for molded pore inducers whereby at least about 50% of the pore inducers have the same 3D geometrical shape. Although the specification generally describes the pore inducers as having the same shape (see for instance ¶ 44), written support is not found for the entire breadth encompassed by “at least about 50%”. Therefore, claim 1 does not comply with the written description requirement. 
As claims 12-15, 20, 25-27, 30, 45, 50, 65, and 66 depend from claim 1, they are rejected for the same issue discussed above. 
With respect to claim 25, claim 25 recites “curing the shaped pore inducers”. Written support is only found for curing a pore inducer starting material to form pore inducers (see for instance ¶ 22). Written support is not found for curing already formed pore inducers. 
As claim 26 depends from claim 25, it is rejected for the same issue discussed above. 
Claim 69 has been amended to require a step of “molding hollow glass fillers to form a plurality of pore inducers”. Written support is not found for a method step involving molding already formed hollow glass fillers to procure pore inducers (e.g. 
Claim 69 has been amended to recite “wherein each of the plurality of pore inducers substantially the same 3D geometric shape and the size”. Per ¶ 17 of the specification, “substantially” means at least about 50%. Written support is not found for molded pore inducers whereby at least about 50% of the pore inducers have the same 3D geometrical shape and size. Although the specification generally describes the pore inducers as having the same shape and size (see for instance ¶ 44-45), written support is not found for the entire breadth encompassed by “at least about 50%”. Therefore, claim 69 does not comply with the written description requirement. 
Claims 25, 26, and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the shaped pore inducers” of claim 25 lacks antecedent basis. It is unclear what relationship “the shaped pore inducers” have with respect to “the molded pore inducers”. Further, Applicant’s claim is confusing since claim 1 requires an abrasive composition comprising “molded pore inducers” be heated to create abrasive form whereas claim 25 appears to indicate such “molded pore inducers” are not present, but rather are cured first and then the obtained cured molded pore inducers are 
As claim 26 depends from claim 25, it is rejected for the same issue discussed above.
Claim 69 recites “wherein each of the plurality of pore inducers substantially the same 3D geometric shape and the size”. The lack of a verb (e.g. “has”, “possesses”) prior to “substantially the same” renders the scope of the claim unclear as it is uncertain as to what relationship between “each of the plurality of pore inducers” and “substantially the same 3D geometric shape and the size” is intended. 
Claim Rejections - 35 USC § 102
Claim(s) 1, 12-15, 20, 27, 30, 50, and 65 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Li (U.S. Pat. No. 5,472,461) as evidenced by Celikkaya (US 2004/0148967 A1) and Goetz (U.S. Pat. No. 4,983,550).
Regarding Claims 1, 12-15, 20, 27, 30, and 50, Li teaches methods of making porous vitrified abrasive forms (Abstract) comprising combining abrasive material, vitreous bond, and hollow extending agent and then heating/firing/vitrifying (Col. 2, Lines 25-49; Examples). Li teaches the presence of hollow extending agent works to increase the porosity/lower the density of the resulting forms (Col. 1, Lines 23-40; Col. 5, Lines 20-29), therefore implying pores of the resulting forms are located where hollow extending agents were located prior to heating. With respect to the extenders/pore inducers, Li teaches a preference for either hollow mullite or hollow glass materials (Col. 4, Line 2 to Col. 5, Line 19). Li teaches hollow glass in the shape of spheres/bubbles is preferred (Col. 4, Lines 60-63). Spheres are a “3D geometrical Li’s express teaching of cubical hollow bodies (Col. 4, Lines 15-19), reading on “cuboid” particles. The use of either spherical or cuboid particles alone suggests “the same 3D geometrical shape” being used.
With respect to the particles being “molded”, although Li does not indicate whether such glass particles are “molded”, it is noted the method claims at issue do not require an actual process step of producing the pore inducers via molding. Further, since glass is produced via melting/cooling a glass composition, the glass particles of Li do not differ with respect to the structure of pore inducers of claims, whether they are molded or not, since “molded” only refers to the protocol in which shaping is achieved via melting/cooling and Li suggests shapes no different than what is claimed. Moreover, it was already known in the art that molded micro-sized glass particles of any size/shape can be produced (see Abstract; ¶ 5, 98-99 of Celikkaya). Further, it was already known that additives can be incorporated into glass compositions to produce hollow glass particles via a subsequent heating step of the shaped glass particles (Abstract; Col. 2, Lines 64-67; Examples of Goetz). Therefore, the glass particles of Li are seen to be no different in structure than what is implied by “molded pore inducers” in the absence of evidence to the contrary.
With respect to the claimed features of “during heating the pore inducers in the porous abrasive form reduce in volume to form induced pores”, “wherein the induced pores comprise a shape similar to the 3D geometrical shape of the shaped pore inducers”, and the properties of claims 11-15, and 50, since Li describes the same method being applied toward the same pore inducers (hollow glass bodies), the position is taken that such characteristics are intrinsically present within the disclosure of Li in In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 65, Li teaches hollow mullite or hollow glass can be used individually or in combination (Col. 5, Lines 40-45), thus giving rise to three specific embodiments: 1) hollow mullite alone, 2) hollow glass alone, or 3) a combination of glass and mullite. The position is taken that Li’s express disclosure of only three embodiments is sufficient to anticipate porous vitrified abrasive forms being made with a combination of hollow mullite and hollow glass extenders. See MPEP 2131.02(III). Alternatively, to the extent that such mixtures would not be at once envisaged, Li clearly teaches both mullite and hollow glass bodies can be used in combination and thus, it would have been obvious to one of ordinary skill in the art to utilize a combination of hollow mullite and hollow glass bodies, thereby predictably obtaining workable porous vitrified abrasive forms in accordance with the teachings of Li.
Claim Rejections - 35 USC § 102/103
Claim(s) 1, 12-15, 20, 50, 65, and 66 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muller (WO 2017/050755 A1) as evidenced by Celikkaya (US 2004/0148967 A1) or alternatively under 35 U.S.C. 103 as obvious over Muller (WO 2017/050755 A1) in view of Celikkaya (US 2004/0148967 A1). As the cited WO publication is in a non-English language, a machine-translated version of the application will be cited to. The priority document pertaining to Muller, DE 10 2015 115 953.8, and a machine translation of the priority document are attached. All citations pertaining to Muller are found to be supported by the DE priority document. 
Muller claims priority to DE 2015 115 953.8, filed 9/22/2015. Accordingly, Muller constitutes prior art under 35 USC 102(a)(2). See MPEP 2154.01(a). 
Although Applicant has elected “cuboid” “hollow glass” pore inducers, Muller is seen to anticipate the subject matter claimed with respect to “spherical” pore inducers. Accordingly, an anticipation rejection pertaining to Muller is presented in the interest of compact prosecution. The obviousness rejection pertaining to Muller in view of Celikkaya is seen to address “cuboid” particles.
Regarding Claims 1, 12, 15, 27, and 50, Muller teaches methods of forming ceramic grinding tools comprising combining abrasive grains and pore formers, processing to a green body, and then firing/heating such that the pore formers melt, decompose or volatize thereby forming pores (Lines 25-38 and 215-259). The resulting grinding tools are construed as porous abrasive forms. Muller teaches examples using glass particles (Line 628; Example A) whereby the glass melts during the sintering process, thereby forming pores at the locations where the glass particles were positioned, the size of which depends on the size of the glass particles used (Lines 842-858). Muller teaches embodiments where the pores formed are roughly spherical (Lines 586-589) and therefore implying embodiments where the particles used are spherical in size (same 3D geometrical shape). 
With respect to the particles being “molded”, although Muller does not indicate whether such glass particles are “molded”, it is noted the method claims at issue do not require an actual process step of producing the pore inducers via molding. Further, Muller do not differ with respect to the structure of pore inducers of claims, whether they are molded or not, since “molded” only refers to the protocol in which shaping is achieved via melting/cooling and Muller suggests shapes no different than what is claimed. Moreover, it was already known in the art that molded micro-sized glass particles of any size/shape can be produced (see Abstract; ¶ 5, 98-99 of Celikkaya). Since the glass particles of Muller are seen to be no different in structure than what is implied by “molded pore inducers”, Muller anticipates the claims. 
Alternatively with respect to the particles being “molded”, Muller teaches the glass melts during the sintering process, thereby forming pores at the locations where the glass particles were positioned, the size of which depends on the size of the glass particles used (Lines 842-858). To the extent that Muller differs from the subject matter claimed by the use of molded glass particles, Celikkaya teaches using molds facilitates the creation of glass particles of specific forms and shapes (Abstract; ¶ 4-5, 98-99). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the molded glass particles of Celikkaya when producing the forms of Muller because doing so would facilitate the creation of pores of various forms/shapes. Alternatively, the combination of Muller and Celikkaya is obvious since it is seen to constitute the combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(A). Specifically, Muller teaches the creation of foam structures using micro-glass particles whereby the voids formed correspond to the glass particles used. Celikkaya teaches it was known micro-glass particles of various forms and shapes can be created by molding. Although not necessarily in a single prior art Muller teaches micro-glass particles can be used and Celikkaya teaches micro-glass particles can be produced via molding, the prior art suggests one of ordinary skill could have combined such elements and that in combination, each element merely performs the same function as it does separately: the glass particles of Muller would still function as pore inducers should the molded glass particles of Celikkaya be used. As Muller explicitly discloses teaches the creation of foam structures using micro-glass particles whereby the voids formed correspond to the glass particles used, one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2143 (A). Celikkaya teaches the molds can possess a variety of shapes, such as cubes or circles (¶ 98), thus indicating spherical or cuboidal particles can be produced.
Regarding Claims 13 and 14, although Muller does not quantify the volume of pores with respect to the volume of pore inducer prior to heating, the specification also describes the use of glass as a pore inducer (¶ 46). Since Muller describes substantially the same material being used to form pores upon heating/firing, it stands to reason the porous abrasive forms formed by Muller would exhibit the characteristics claimed in the absence of evidence to the contrary.
Regarding Claim 20, Muller teaches fired ceramic-bonded tools based on salts such as alumina, silicon carbide, diamond, or CBN (Lines 33-39), which are seen to be porous vitrified abrasive forms (see ¶ 24 and 29 of the specification). 
Regarding Claim 65, Muller teaches secondary pore inducers in the form of combinations of structurally different pore formers (Lines 265-289). Alternatively, Muller 
Regarding Claim 66, Muller teaches Example A has a density of 1.881 g/cm3 (see Table 3 of untranslated WO document at Page 11; note a machine-translated copy of Table 3 appears on Page 14 of the DE priority document). 
Claim Rejections - 35 USC § 103
Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller (WO 2017/050755 A1) in view of Celikkaya (US 2004/0148967 A1). As the cited WO publication is in a non-English language, a machine-translated version of the application will be cited to. The priority document pertaining to Muller, DE 10 2015 115 953.8, and a machine translation of the priority document are attached. All citations pertaining to Muller are found to be supported by the DE priority document. 
Muller claims priority to DE 2015 115 953.8, filed 9/22/2015. Accordingly, Muller constitutes prior art under 35 USC 102(a)(2). See MPEP 2154.01(a). 
Regarding Claims 25 and 26, Muller teaches methods of forming ceramic grinding tools comprising combining abrasive grains, binder precursor, and pore formers, processing to a green body, and then firing/heating such that the pore formers melt, decompose or volatize thereby forming pores (Lines 25-38 and 215-259). The resulting grinding tools are construed as porous abrasive forms. Muller teaches examples using glass particles (Line 628; Example A) whereby the glass melts during  Muller teaches embodiments where the pores formed are roughly spherical (Lines 586-589) and therefore implying embodiments where the particles used are spherical in size (same 3D geometrical shape).
With respect to the particles being “molded”, Muller teaches the glass melts during the sintering process, thereby forming pores at the locations where the glass particles were positioned, the size of which depends on the size of the glass particles used (Lines 842-858). To the extent that Muller differs from the subject matter claimed by the use of molded glass particles, Celikkaya teaches using molds facilitates the creation of glass particles of specific forms and shapes (Abstract; ¶ 4-5, 98-99). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the molded glass particles of Celikkaya when producing the forms of Muller because doing so would facilitate the creation of pores of various forms/shapes. Alternatively, the combination of Muller and Celikkaya is obvious since it is seen to constitute the combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(A). Specifically, Muller teaches the creation of foam structures using micro-glass particles whereby the voids formed correspond to the glass particles used. Celikkaya teaches it was known micro-glass particles of various forms and shapes can be created by molding. Although not necessarily in a single prior art reference, the only difference between the claimed invention and the prior art is the actual combination of these elements. Since Muller teaches micro-glass particles can be used and Celikkaya teaches micro-glass particles can be produced via molding, the Muller would still function as pore inducers should the molded glass particles of Celikkaya be used. As Muller explicitly discloses teaches the creation of foam structures using micro-glass particles whereby the voids formed correspond to the glass particles used, one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2143 (A).
 Celikkaya teaches the molds can possess a variety of shapes, such as cubes or circles (¶ 98), thus indicating spherical or cuboidal particles can be produced. Celikkaya teaches molten glass mixtures are introduced into mold and subsequently cooled to form particles (¶ 28-34). The melting/solidification of glass particles reads on curing to form shaped pore inducers involving heating. The combination of references suggests combining the resulting glass particles with abrasive particles and binder precursor materials. 
Claims 1, 12-15, 20, 27, 30, 50, 65, and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller (WO 2017/050755 A1) in view of Li (U.S. Pat. No. 5,472,461) as evidenced by Celikkaya (US 2004/0148967 A1) and Goetz (U.S. Pat. No. 4,983,550). As the cited WO publication is in a non-English language, a machine-translated version of the application will be cited to. The priority document pertaining to Muller, DE 10 2015 115 953.8, and a machine translation of the priority document are attached. All citations pertaining to Muller are found to be supported by the DE priority document. 
Muller claims priority to DE 2015 115 953.8, filed 9/22/2015. Accordingly, Muller constitutes prior art under 35 USC 102(a)(2). See MPEP 2154.01(a).
 The following is presented in consideration of Applicant’s elected species of “hollow glass” and “cuboid” pore inducers.
Regarding Claims 1, 12, 15, 20, 27, 30, and 50, Muller teaches methods of forming ceramic grinding tools comprising combining abrasive grains and pore formers, processing to a green body, and then firing/heating such that the pore formers melt, decompose or volatize thereby forming pores (Lines 25-38 and 215-259). The resulting grinding tools are construed as porous abrasive forms. Muller teaches fired ceramic-bonded tools based on salts such as alumina, silicon carbide, diamond, or CBN (Lines 33-39), which are seen to be porous vitrified abrasive forms (see ¶ 24 and 29 of the specification). Muller teaches examples using glass particles (Line 628; Example A) whereby the glass melts during the sintering process, thereby forming pores at the locations where the glass particles were positioned, the size of which depends on the size of the glass particles used (Lines 842-858). 
Muller differs from the elected species of “hollow glass” in that it is not indicated whether the glass particles are hollow. In the same field of endeavor, Li teaches hollow glass bodies (termed “extenders”) are known to function as pore-creation elements within porous abrasive vitreous forms (Col. 1, Lines 23-40; Col. 2, Lines 25-49; Col. 4, Line 2 to Col. 5, Line 29). Li teaches using the hollowed bodies facilitates improved grinding characteristics and adjustable grade characteristics (Col. 2, Lines 13-19). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize Li’s Muller because doing so would improve grinding characteristics and facilitate adjustable grade characteristics as taught by Li.  
Li teaches the shape of the hollow glass is not critical (Col. 4, Line 60) and indicates the hollow bodies used may be of any shape, inclusive of spherical and cubical (Col. 4, Lines 12-19). Both spheres and cubical are 3D geometrical shapes. Cubical is seen to be “cuboid”. The glass particles of Li are seen to be no different in structure than “molded pore inducers”. 
With respect to the particles being “molded”, although Li does not indicate whether such glass particles are “molded”, it is noted the method claims at issue do not require an actual process step of producing the pore inducers via molding. Further, since glass is produced via melting/cooling a glass composition, the glass particles of Li do not differ with respect to the structure of pore inducers of claims, whether they are molded or not, since “molded” only refers to the protocol in which shaping is achieved via melting/cooling and Li suggests shapes no different than what is claimed. Moreover, it was already known in the art that molded micro-sized glass particles of any size/shape can be produced (see Abstract; ¶ 5, 98-99 of Celikkaya). Further, it was already known that additives can be incorporated into glass compositions to produce hollow glass particles via a subsequent heating step of the shaped glass particles (Abstract; Col. 2, Lines 64-67; Examples of Goetz). Therefore, the glass particles of Li are seen to be no different in structure than what is implied by “molded pore inducers” in the absence of evidence to the contrary.
Regarding Claims 13 and 14, with respect to the claimed features of claims 13 and 14, since the prior art describes the same method being applied toward the same Li in the absence of evidence to the contrary
Regarding Claim 65, Muller teaches secondary pore inducers in the form of combinations of structurally different pore formers (Lines 265-289). Alternatively, Muller teaches the pore formers preferably have a multimodal grain size distribution, such as bi-modal (Lines 314-345). In a bi-modal distribution, pore formers of one size can be a “primary pore inducer” and pore formers of another size can be a “secondary pore inducer”. 
Regarding Claim 66, Muller teaches Example A has a density of 1.881 g/cm3 (see Table 3 of untranslated WO document at Page 11; note a machine-translated copy of Table 3 appears on Page 14 of the DE priority document).
Claim 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Pat. No. 5,472,461) as evidenced by Celikkaya (US 2004/0148967 A1) and Goetz (U.S. Pat. No. 4,983,550).
Li teaches methods of making porous vitrified abrasive forms (Abstract) comprising combining abrasive material, vitreous bond, and hollow extending agent and then heating/firing/vitrifying (Col. 2, Lines 25-49; Examples). Li teaches the presence of hollow extending agent works to increase the porosity/lower the density of the resulting forms (Col. 1, Lines 23-40; Col. 5, Lines 20-29), therefore implying pores of the resulting forms are located where hollow extending agents were located prior to heating. With respect to the extenders/pore inducers, Li teaches a preference for either hollow mullite or hollow glass materials (Col. 4, Line 2 to Col. 5, Line 19). Li teaches hollow glass in Li’s express teaching of cubical hollow bodies (Col. 4, Lines 15-19) readings of “cuboid” particles.
With respect to the particles being “molded”, although Li does not indicate whether such glass particles are “molded”, it is noted the method claims at issue do not require an actual process step of producing the pore inducers via molding. Further, since glass is produced via melting/cooling a glass composition, the glass particles of Li do not differ with respect to the structure of pore inducers of claims, whether they are molded or not, since “molded” only refers to the protocol in which shaping is achieved via melting/cooling and Li suggests shapes no different than what is claimed. Moreover, it was already known in the art that molded micro-sized glass particles of any size/shape can be produced (see Abstract; ¶ 5, 98-99 of Celikkaya). Further, it was already known that additives can be incorporated into glass compositions to produce hollow glass particles via a subsequent heating step of the shaped glass particles (Abstract; Col. 2, Lines 64-67; Examples of Goetz). Therefore, the glass particles of Li are seen to be no different in structure than what is implied by “molded pore inducers” in the absence of evidence to the contrary.
With respect to the claimed features of “during heating the pore inducers in the porous abrasive form reduce in volume to form induced pores”, “wherein the induced pores comprise a shape similar to the 3D geometrical shape of the shaped pore inducers”, and the properties of claims 11-15, and 50, since Li describes the same method being applied toward the same pore inducers (hollow glass bodies), the position is taken that such characteristics are intrinsically present within the disclosure of Li in In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 66, Li teaches in the art of vitrified abrasive grinding wheels, low porosities gives hard action whereas high porosity gives softer action, i.e. lower grinding power (Col. 1, Lines 11-22). Li clearly teaches the content of hollow bodies is adjusted depending on the degree of porosity required (Col. 5, Lines 12-29). Given porosity is inversely correlated with density (higher porosity yields lower densities; see for instance Col. 1, Lines 41-42), Li is seen to indicate the density of the obtained forms is a result effective variable subject to optimization by one of ordinary skill in the art. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover optimal or workable densities of the obtained forms within the scope of the present claims so as to produce desirable hardness/softness action of the obtained forms.
Allowable Subject Matter
Claim 69 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action.
The following language is suggested:A method of forming a porous vitreous abrasive form, the method comprising: 
a pore inducer starting material composition to form a plurality of hollow glass filler pore inducers with a 3D geometric shape and a size, wherein each of the plurality of pore inducers have 
heating an abrasive composition comprising pore inducers comprising the molded hollow glass filler pore inducers, to form the porous vitreous abrasive form; and 
wherein during the heating the pore inducers in the porous vitreous abrasive form reduce in volume to form induced pores in the porous vitreous abrasive form, wherein the induced pores comprise a shape similar to the 3D geometric shape.
Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive. 
The obviousness rejections concerning Li in view of Celikkaya and Goetz have been reconsidered and are withdrawn. Specifically, Celikkaya teaches the creation of molded glass particles. As indicated by CompositesWorld (attached), it is well known in the art that hollow glass microspheres are obtainable via incorporation of additives following by expansion. While Goetz indicates certain additives can be incorporated into glass particles to eventually procure hollow particles via heating, the references fail to provide sufficient motivation to suggest a process step of creating hollow particles via molding the compositions of Goetz using the protocols of Celikkaya. Rather, Goetz plainly teaches the glass particles are melted, quenched with water to produce frit, and subsequently grounded (Col. 4, Lines 12-21). Such a protocol is not molding. Likewise, the rejections concerning claim 69 are withdrawn in view of Applicant’s amendment. 
With respect to the 102 rejection of Muller as evidenced by Celikkaya, Applicant first argues Celikkaya describes making molded particles and not “pore inducers”. This is not found persuasive as a required process step of creating molded particles is not present within claim 1. Rather, claim 1 only requires that “molded pore inducers” be used. In this regard, the glass particles of Muller are no different in structure than what would be obtained by molding as evidenced by Celikkaya. Therefore, Muller anticipates the claims. 
Applicant further argues the claims have been amended to require the molded pore inducers each have substantially the same shape whereas one of ordinary skill would understand the glass spheres of Muller would have a range of sizes. This is not found persuasive. Firstly, the claims only require the particles have the same shape. The term “shape” is not descriptive of a particular size. A sphere is a particular 3D geometrical shape. A mixture of spheres with different sizes (e.g. 10 microns, 100 microns, 5 mm), would still possess the same shape (sphere). 
With respect to the anticipation rejection concerning Li, Applicant argues Li teaches away from molded pore forms at Col. 5, Lines 12-19. This is not found persuasive. Applicant provides no explanation or reasoning as to how the cited passage 
Applicant further argues the hollow particles of Li would not have the same 3D geometric shape and size. To be clear, the claims only require “substantially the same 3D geometrical shape”. By “substantially”, it is meant greater than about 50% (see ¶ 17 of the specification). No particular size characteristics are being required. It is maintained that the express teachings of Li unambiguously state hollow glass in the shape of spheres/bubbles is preferred (Col. 4, Lines 60-63). Spheres are a “3D geometrical shape”. See also Li’s express teaching of cubical hollow bodies (Col. 4, Lines 15-19), reading on “cuboid” particles. The use of either spherical or cuboid particles alone suggests “the same 3D geometrical shape” being used. See for instance Li’s examples where only spherical pore formers are used. 
Applicant argues Goetz does not describe molded pore inducers. This is not found persuasive as a required process step of creating molded particles is not present within claim 1. Rather, claim 1 only requires that “molded pore inducers” be used. In this regard, the glass particles of Li are no different in structure than what would be obtained by molding as evidenced by Celikkaya/Gaetz. Therefore, Li anticipates the claims.
Applicant argues the recitation of the term “molded” has not been given patentable weight. This is not found persuasive as the claims do not require a process step of molding to create pore inducers. Rather, the claims only require that such pore 
With respect to the obviousness rejections, Applicant asserts none of the references provide motivation for the use of molded pore inducers. This is not found persuasive. Muller teaches the glass melts during the sintering process, thereby forming pores at the locations where the glass particles were positioned, the size of which depends on the size of the glass particles used (Lines 842-858). Celikkaya teaches using molds facilitates the creation of glass particles of specific forms and shapes (Abstract; ¶ 4-5, 98-99). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the molded glass particles of Celikkaya when producing the forms of Muller because doing so would facilitate the creation of pores of various forms/shapes. The Examiner is of the position that the express teachings of the prior art provides sufficient motivation to support the combination of references. Alternatively, a suggestion or motivation to combine references is an appropriate method for determining obviousness, however it is just one of a number of valid rationales for doing so. The Court in KSR identified several exemplary rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. KSR, 550 U.S. at 1395, 82 USPQ2d at 1395-97. Here, the glass particles of Muller are no different in structure than the “molded pore inducers” of the claims and the production of such molded glass particles were well known in the art as taught by Celikkaya. Accordingly, the combination of Muller and Celikkaya is obvious since it is seen to constitute the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764